Cole, J.
This is an appeal from a judgment of divorce. The defendant, though personally served with summons, made no appearance in the action. His counsel now claims that the evidence taken before the referee did not warrant a divorce from the bond of matrimony. Whether it did or not we cannot determine, because the evidence is not before us for review. There is nothing brought up on the appeal but the record proper, which does not include the report of the referee who took the testimony upon which the divorce was granted. Krause v. Krause, 23 Wis., 354. The complaint certainly states a good ground for a divorce; and we must presume that the matters alleged were established by sufficient and satisfactory evidence. And, as there is no error upon the record, the judgment of the circuit court must be affirmed.
By the Court. — Judgment affirmed.